WELLFORD, Circuit Judge,
concurring.
This is a hard case. In this situation involving omissions by plaintiffs’ counsel with respect to representing the unsuccessful judgment creditor, we give considerable deference to the bankruptcy judge and to the district court. Time constraints have not been met and the federal rules were disregarded, unfortunately, in this case. We note that at the hearing on the default judgment, Overton stated, ‘We’re not rookies at this; we have done this *499[followed the rules] in other courts.” Perhaps the approach should rather have been to plead for sanctions or some lesser action by the court other than dismissal of his clients’ cause of action despite the failure to serve process properly.
With some reluctance, I join in the opinion of this court.